UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: October 31 Date of reporting period:July 31, 2011 Item 1. Schedule of Investments. EuroPac International Value Fund SCHEDULE OF INVESTMENTS - As of July 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS - 98.1% AUSTRALIA - 9.6% BHP Billiton Ltd. $ CFS Retail Property Trust - REIT Newcrest Mining Ltd. Origin Energy Ltd. Woolworths Ltd. BERMUDA - 1.5% Nordic American Tankers Shipping Ltd. BRAZIL - 7.7% AES Tiete S.A. - Preferred Cia Energetica de Minas Gerais - ADR Telecomunicacoes de Sao Paulo S.A. - ADR CANADA - 19.2% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. ARC Resources Ltd. Barrick Gold Corp. Crescent Point Energy Corp. Ensign Energy Services, Inc. Goldcorp, Inc. Peyto Exploration & Development Corp. Potash Corp of Saskatchewan, Inc. Precision Drilling Corp.* Yamana Gold, Inc. CHILE - 1.0% Aguas Andinas S.A. - A Shares CHINA - 3.1% China Shenhua Energy Co., Ltd. - H Shares China Yurun Food Group Ltd. Sichuan Expressway Co., Ltd. - H Shares EuroPac International Value Fund SCHEDULE OF INVESTMENTS - As of July 31, 2011 (Unaudited) Number of Shares Value HONG KONG - 8.6% Cheung Kong Infrastructure Holdings Ltd. $ China Mobile Ltd. CLP Holdings Ltd. Esprit Holdings Ltd. Kingboard Laminates Holdings Ltd. Shougang Concord International Enterprises Co., Ltd. Skyworth Digital Holdings Ltd. Texwinca Holdings Ltd. JAPAN - 8.1% Asahi Breweries Ltd. ITOCHU Corp. JGC Corp. Lawson, Inc. Nidec Corp. LUXEMBOURG - 0.8% APERAM ArcelorMittal Pacific Drilling S.A.* NETHERLANDS - 3.8% Royal Dutch Shell PLC - A Shares NEW ZEALAND - 1.6% Kiwi Income Property Trust - REIT New Zealand Refining Co., Ltd. NORWAY - 16.7% Fred Olsen Energy ASA Leroey Seafood Group ASA Marine Harvest ASA Morpol ASA* Norwegian Energy Co., AS* SpareBank 1 SR Bank Statoil ASA STX OSV Holdings Ltd. Telenor ASA Yara International ASA EuroPac International Value Fund SCHEDULE OF INVESTMENTS - As of July 31, 2011 (Unaudited) Number of Shares Value SINGAPORE - 8.8% Ascendas Real Estate Investment Trust $ Golden Agri-Resources Ltd. Midas Holdings Ltd. Olam International Ltd. StarHub Ltd. Venture Corp Ltd. SWITZERLAND - 3.4% Nestle S.A. Syngenta A.G.* THAILAND - 4.2% Delta Electronics Thai PCL Thai Beverage PCL Thai Tap Water Supply PCL TOTAL COMMON STOCKS (Cost $78,509,539) WARRANTS - 0.0% Kingboard Chemical Holdings Ltd.* Exercise Price: 40 HKD, Expiration Date: 10/31/2012 TOTAL WARRANTS (Cost $0) Principal Value SHORT-TERM INVESTMENTS - 1.8% $ UMB Money Market Fiduciary, 0.01%† TOTAL SHORT-TERM INVESTMENTS (Cost $1,594,022) TOTAL INVESTMENTS - 99.9% (Cost $80,103,561) Other Assets in Excess of Liabilities - (0.1%) TOTAL NET ASSETS - 100.0% $ EuroPac International Value Fund SCHEDULE OF INVESTMENTS - As of July 31, 2011 (Unaudited) * Non-income producing security. † The rate quoted is the annualized seven-day yield of the Fund at the period end. ADR American Depositary Receipt. PCL Public Company Limited. PLC Public Limited Company. REIT Real Estate Investment Trust. HKD Hong Kong Dollar. See accompanying Notes to Schedule of Investments. EuroPac International Value Fund SUMMARY OF INVESTMENTS BY INDUSTRY - As of July 31, 2011 (Unaudited) Percent of Industry Net Assets Consumer Discretionary 2.8 % Consumer Staples 18.2 % Energy 24.7 % Financials 6.6 % Industrials 7.7 % Information Technology 4.9 % Materials 17.3 % Telecommunication Services 7.8 % Utilities 8.1 % Total Long-Term Investments 98.1 % Short-Term Investments 1.8 % Warrants 0.0 % Total Investments 99.9 % Other Assets in Excess ofLiabilities 0.1 % Total Net Assets 100.0 % See accompanying Notes to Schedule of Investments. EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - As of July 31, 2011 (Unaudited) Principal Amount Value FIXED INCOME SECURITIES - 85.6% AUSTRALIA - 13.8% $ Australia Government Bond $ 5.75%, 4/15/2012 Australia Pacific Airports Melbourne Pty., Ltd.^ 5.26%, 12/14/2015 Queensland Treasury Corp. 6.50%, 4/23/2012 Santos Finance Ltd.^ 5.44%, 9/23/2011 Telstra Corp. Ltd.^ 6.25%, 11/15/2013 Telstra Corp. Ltd. 5.64%, 12/1/2016 Treasury Corp. of Victoria 6.25%, 10/15/2012 Western Australia Treasury Corp. 5.50%, 7/17/2012 CANADA - 4.6% Canadian Government Bond 1.50%, 12/1/2012 Export Development Canada 9.00%, 8/1/2012 Export Development Canada 9.00%, 4/19/2013 Province of Ontario Canada^ 1.52%, 10/5/2015 Shaw Communications, Inc. 6.10%, 11/16/2012 DENMARK - 3.4% KommuneKredit 3.38%, 2/10/2014 FINLAND - 5.3% Amer Sports OYJ^ 5.32%, 4/13/2016 Fortum OYJ^ 3.40%, 9/14/2015 Municipality Finance PLC 2.75%, 9/16/2013 Republic of Finland^ 2.65%, 1/27/2016 GERMANY - 5.0% Kreditanstalt fuer Wiederaufbau 6.50%, 11/15/2011 Kreditanstalt fuer Wiederaufbau 3.00%, 3/23/2012 Kreditanstalt fuer Wiederaufbau 10.00%, 5/15/2012 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - As of July 31, 2011 (Unaudited) Principal Amount Value MALAYSIA - 4.8% $ Malaysia Government Bond $ 3.83%, 9/28/2011 Malaysia Government Bond 3.72%, 6/15/2012 Rantau Abang Capital BHD 4.91%, 8/14/2013 NETHERLANDS - 3.0% BASF Finance Europe NV 3.63%, 6/3/2015 Energie Beheer Nederland BV 1.75%, 10/18/2012 NEW ZEALAND - 8.4% European Investment Bank 7.75%, 7/31/12 Fonterra Cooperative Group Ltd.^ 5.30%, 7/10/12 New Zealand Government Bond 6.00%, 11/15/2011 New Zealand Government Bond 6.50%, 4/15/2013 Watercare Services Ltd. 5.74%, 2/16/2015 NORWAY - 11.3% Austevoll Seafood ASA^ 6.84%, 10/14/2013 KLP Kommunekreditt AS^ 3.28%, 9/15/2015 Kommunalbanken AS 1.88%, 5/8/2012 Kommunalbanken AS 3.00%, 3/26/2013 Morpol ASA^ 8.78%, 2/3/2014 Norway Government Bond 6.50%, 5/15/2013 Odfjell ASA^ 7.64%, 12/4/2013 POLAND - 5.1% European Investment Bank 5.00%, 9/18/2013 Poland Government Bond^ 4.77%, 1/25/2018 Poland Government International Bond 3.00%, 9/23/2014 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - As of July 31, 2011 (Unaudited) Principal Amount Value SINGAPORE - 4.2% $ Singapore Government Bond $ 3.75%, 9/1/2016 Singapore Press Holdings Ltd. 2.81%, 3/2/2015 SOUTH KOREA - 1.6% Export-Import Bank of Korea 2.50%, 10/26/2012 SRI LANKA - 2.4% Sri Lanka Government Bonds 6.85%, 4/15/2012 Sri Lanka Government Bonds 6.90%, 8/1/2012 SWEDEN - 6.2% Atlas Copco AB 4.60%, 5/25/2012 City of Stockholm 4.00%, 9/15/2011 SBAB Bank AB 2.20%, 1/18/2012 Sweden Government Bond 5.50%, 10/8/2012 TeliaSonera AB^ 2.75%, 3/21/2014 SWITZERLAND - 3.4% Aryzta A.G.^ 5.00%, 10/28/14 THAILAND - 3.1% Bank of Thailand^ 3.49%, 2/15/2014 Thailand Government Bond 5.38%, 11/30/2011 TOTAL FIXED INCOME SECURITIES (Cost $48,680,591) SHORT-TERM INVESTMENTS - 12.4% UMB Money Market Fiduciary, 0.01%† TOTAL SHORT-TERM INVESTMENTS (Cost $7,544,201) TOTAL INVESTMENTS - 98.0% (Cost $56,224,792) Other Assets in Excess of Liabilities - 2.0% TOTAL NET ASSETS - 100.0% $ † The rate quoted is the annualized seven-day yield of the Fund at the period end. ^ Variable rate investments. PLC Public Limited Company. See accompanying Notes to Schedule of Investments. EuroPac International Bond Fund SUMMARY OF INVESTMENTS BY INDUSTRY - As of July 31, 2011 (Unaudited) Percent of Industry Net Assets Basic Materials 0.9 % Communications 8.6 % Consumer Cyclical 1.3 % Consumer Non-cyclical 7.7 % Energy 3.9 % Financial 10.9 % Government 48.6 % Industrial 1.9 % Utilities 1.8 % Total Long-Term Investments 85.6 % Short-Term Investments 12.4 % Total Investments 98.0 % Other Assets in Excess of Liabilities 2.0 % Total Net Assets 100.0 % See accompanying Notes to Schedule of Investments. EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS - As of July 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS - 94.4% AUSTRALIA - 3.3% Newcrest Mining Ltd. $ Santos Ltd. CANADA - 28.0% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. Barrick Gold Corp. Canadian Oil Sands Ltd. Crescent Point Energy Corp. Endeavour Silver Corp.* Ensign Energy Services, Inc. Freehold Royalties Ltd. Goldcorp, Inc. Nexen, Inc. Pan American Silver Corp. Peyto Exploration & Development Corp. Potash Corp of Saskatchewan, Inc. Precision Drilling Corp.* Silver Wheaton Corp. Silvercorp Metals, Inc. Yamana Gold, Inc. CHILE - 0.7% Sociedad Quimica y Minera de Chile S.A. - ADR CHINA - 7.5% China BlueChemical Ltd. - H Shares China Shenhua Energy Co., Ltd. - H Shares CNOOC Ltd. - ADR Yanzhou Coal Mining Co., Ltd. - H Shares GERMANY - 1.3% K+S AG INDONESIA - 1.6% Harum Energy Tbk PT EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS - As of July 31, 2011 (Unaudited) Number of Shares Value NORWAY - 14.7% Det Norske Oljeselskap ASA* $ Fred Olsen Energy ASA Leroey Seafood Group ASA Marine Harvest ASA Norwegian Energy Co. AS* Statoil ASA Yara International ASA SINGAPORE - 2.9% Golden Agri-Resources Ltd. Straits Asia Resources Ltd. SWITZERLAND - 26.9% Syngenta AG ZKB Gold - A Shares - ETF* ZKB Silver - ETF* THAILAND - 3.4% PTT PCL UNITED STATES - 4.1% Monsanto Co. Mosaic Co. Newmont Mining Corp. TOTAL COMMON STOCKS (Cost $10,618,946) Principal Value SHORT-TERM INVESTMENTS - 15.5% $ UMB Money Market Fiduciary, 0.01%† TOTAL SHORT-TERM INVESTMENTS (Cost $1,754,543) TOTAL INVESTMENTS - 109.9% (Cost $12,373,489) Liabilities in Excess of Other Assets - (9.9%) ) TOTAL NET ASSETS - 100.0% $ EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS - As of July 31, 2011 (Unaudited) * Non-income producing security. † The rate quoted is the annualized seven-day yield of the Fund at the period end. ADR American Depositary Receipt. ETF Exchange-Traded Fund. PCL Public Company Limited. See accompanying Notes to Schedule of Investments. EuroPac Hard Asset Fund SUMMARY OF INVESTMENTS BY INDUSTRY - As of July 31, 2011 (Unaudited) Percent of Industry Net Assets Consumer Staples 7.2 % Energy 34.4 % Exchange-Traded Funds 25.7 % Materials 27.1 % Total Long-Term Investments 94.4 % Short-Term Investments 15.5 % Total Investments 109.9 % Liabilities in Excess of Other Assets )% Total Net Assets 100.0 % See accompanying Notes to Schedule of Investments. EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - As of July 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS - 99.1% CHINA - 19.4% Airtac International Group $ Biostime International Holdings Ltd. China Medical System Holdings Ltd. ChinaCache International Holdings Ltd. - ADR* Goodbaby International Holdings Ltd. Haitian International Holdings Ltd. Home Inns & Hotels Management, Inc. - ADR* iSoftstone Holdings Ltd. - ADR* Lianhua Supermarket Holdings Co., Ltd. - H Shares MIE Holdings Corp. Simcere Pharmaceutical Group - ADR* Trauson Holdings Co., Ltd. WuXi PharmaTech Cayman, Inc. - ADR* Xingda International Holdings Ltd. Xueda Education Group - ADR* Yucheng Technologies Ltd.* HONG KONG - 6.4% EVA Precision Industrial Holdings Ltd. Fufeng Group Ltd. Man Wah Holdings Ltd. Stella International Holdings Ltd. TCL Communication Technology Holdings Ltd. Yip's Chemical Holdings Ltd. INDIA - 10.7% Bajaj Electricals Ltd. CMC Ltd. Coromandel International Ltd. Emami Ltd. Federal Bank Ltd.* Pantaloon Retail India Ltd. Satyam Computer Services Ltd. - ADR* Sintex Industries Ltd.* INDONESIA - 18.8% Alam Sutera Realty Tbk PT Gajah Tunggal Tbk PT Harum Energy Tbk PT Hexindo Adiperkasa Tbk PT Holcim Indonesia Tbk PT Indika Energy Tbk PT Indopoly Swakarsa Industry Tbk PT Media Nusantara Citra Tbk PT Mitra Adiperkasa Tbk PT Wijaya Karya PT EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - As of July 31, 2011 (Unaudited) Number of Shares Value MALAYSIA - 11.3% Alliance Financial Group BHD $ Dialog Group BHD Gamuda BHD KPJ Healthcare BHD Masterskill Education Group BHD Parkson Holdings BHD Perisai Petroleum Teknologi BHD SapuraCrest Petroleum BHD SP Setia BHD PHILIPPINES - 6.3% Alliance Global Group, Inc.* DMCI Holdings, Inc. Energy Development Corp. Robinsons Land Corp. Security Bank Corp. SINGAPORE - 3.2% China Yuchai International Ltd. Super Group Ltd. SOUTH KOREA - 2.8% Dongbu Insurance Co., Ltd. Hyundai Department Store Co., Ltd. TAIWAN - 11.3% Chroma ATE, Inc. Formosa International Hotels Corp. Huaku Development Co., Ltd. Pacific Hospital Supply Co., Ltd. Simplo Technology Co., Ltd. St. Shine Optical Co., Ltd. Taiwan Glass Industrial Corp. THAILAND - 8.9% BEC World PCL Home Product Center PCL Minor International PCL Siam Makro PCL Supalai PCL TOTAL COMMON STOCKS (Cost $32,034,963) EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - As of July 31, 2011 (Unaudited) Principal Value SHORT-TERM INVESTMENTS - 2.0% $ UMB Money Market Fiduciary, 0.01%† $ TOTAL SHORT-TERM INVESTMENTS (Cost $688,077) TOTAL INVESTMENTS - 101.1% (Cost $32,723,040) Liabilities in Excess of Other Assets - (1.1%) ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. † The rate quoted is the annualized seven-day yield of the Fund at the period end. ADR American Depositary Receipt. PCL Public Company Limited. See accompanying Notes to Schedule of Investments. EP Asia Small Companies Fund SUMMARY OF INVESTMENTS BY INDUSTRY - As of July 31, 2011 (Unaudited) Percent of Industry Net Assets Consumer Discretionary 25.5 % Consumer Staples 7.8 % Energy 7.6 % Financials 11.6 % Health Care 8.8 % Industrials 17.3 % Information Technology 10.9 % Materials 7.8 % Utilities 1.8 % Total Long-Term Investments 99.1 % Short-Term Investments 2.0 % Total Investments 101.1 % Liabilities in Excess of Other Assets )% Total Net Assets 100.0 % See accompanying Notes to Schedule of Investments. Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Unaudited July 31, 2011 Note 1 – Organization EuroPac International Value Fund (the ‘‘International Value Fund’’), EuroPac International Bond Fund (the “International Bond Fund”), EP Asia Small Companies Fund (the “Asia Small Companies Fund”), and EuroPac Hard Asset Fund (the “Hard Asset Fund”) (each a “Fund” and collectively the ‘‘Funds’’) are organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The International Value Fund commenced operations on April 7, 2010, and its primary investment objective is to provide income and long-term capital appreciation. The International Bond Fund commenced operations on November 15, 2010, and its primary investment objective is to provide current income and capital appreciation.The Asia Small Companies Fund commenced operations on December 1, 2010, and its primary investment objective is to provide long term capital appreciation. The Hard Asset Fund commenced operations on June 30, 2011, and its primary investment objective is appreciation of capital and protection against inflation. Note 2 –Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (OTC) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Fair value pricing may be applied to non-U.S. securities.The trading hours for most non-U.S. securities end prior to the close of the NYSE, the time that the Funds’ net asset value per share (“NAV”) are calculated.The occurrence of certain events after the close of non-U.S. markets, but prior to the close of the NYSE (such as a significant surge or decline in the U.S. market) may result in an adjustment to the trading prices of non-U.S. securities when non-U.S. markets open on the following business day.If such events occur, the Funds may value non-U.S. securities at fair value, taking into account such events, when the NAV is calculated. (b) Foreign Currency Translation The Funds’ records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted at the close of the London Stock Exchange prior to when the Funds’ NAV is next determined. Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Unaudited July 31, 2011 (Continued) The Funds do not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. (c) Forward Foreign Currency Exchange Contracts The Funds may utilize forward foreign currency exchange contracts (“forward contracts”) under which it is obligated to exchange currencies on specified future dates at specified rates, and are subject to the translations of foreign exchange rates fluctuations.All contracts are “marked-to-market” daily and any resulting unrealized gains or losses are recorded as unrealized appreciation or depreciation on foreign currency translations.A Fund records realized gains or losses at the time the forward contract is settled.Counter-parties to these forward contracts are major U.S. financial institutions. Note 3 – Federal Income Taxes At July 31, 2011, gross unrealized appreciation and depreciation of investments and foreign currency owned by the Funds, based on cost for federal income tax purposes were as follows: International International Asia Small Hard Value Fund Bond Fund Companies Fund Asset Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Unrealized appreciation on foreign currency Net unrealized appreciation/(depreciation) on investments and foreign currency translations $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to wash sale loss deferrals and passive foreign investment companies (“PFICs”). Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Unaudited July 31, 2011 (Continued) Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of each Fund’s investments.These inputs are summarized into three broad levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of July 31, 2011, in valuing the Funds’ assets carried at fair value: Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Unaudited July 31, 2011 (Continued) International Value Fund Level1 Level2* Level3** Total (QuotedPrice) (Other Significant Observable Inputs) (Significant Unobservable Inputs) Assets Table Investments, at Value: Common Stocks: Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Utilities - - Short-Term Investments - - Warrants - - Total Investments, at Value - - Total Assets $ $ - $ - $ International Bond Fund Level1 Level2* Level3** Total (QuotedPrice) (Other Significant Observable Inputs) (Significant Unobservable Inputs) Assets Table Investments, at Value: Bonds: Basic Materials $ $ - $ - $ Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - Energy - - Financial - Government - Industrial - - Utilities - - Short-Term Investments - - Total Investments, at Value - Total Assets $ $ $ - $ Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Unaudited July 31, 2011 (Continued) Asia Small Companies Fund Level1 Level2* Level3** Total (QuotedPrice) (Other Significant Observable Inputs) (Significant Unobservable Inputs) Assets Table Investments, at Value: Common Stocks: Consumer Discretionary $ $ $ - $ Consumer Staples - Energy - - Financials - - Health Care - Industrials - Information Technology - Materials - Utilities - - Short-Term Investments - - Total Investments, at Value - Total Assets $ $ $ - $ Hard Asset Fund Level1 Level2* Level3** Total (QuotedPrice) (Other Significant Observable Inputs) (Significant Unobservable Inputs) Assets Table Investments, at Value: Common Stocks: Consumer Staples $ $ - $ - $ Energy - - Materials - - Exchange-Traded Fund - - Short-Term Investments - - Total Investments, at Value - - Total Assets $ $ - $ - $ * In accordance with procedures established by, and under the general supervision of, the Funds’ Board of Trustees, the values of certain equity securities listed or traded on foreign security exchanges may be adjusted due to changes in the value of U.S.-traded securities, as measured by the S&P 500 Index. In this circumstance, $33,266,569 and $28,965,433 of investment securities from International Bond Fund and Asia Small Companies Fund, respectively, were classified as level 2 instead of level 1. ** The Funds did not hold any Level 3 securities at July 31, 2011. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Investment Managers Series Trust By: /s/ JOHN P. ZADER Title: John P. Zader, President Date: September 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:* /s/ JOHN P. ZADER (Signature and Title) John P. Zader, President Date: September 28, 2011 By:* /s/ RITA DAM (Signature and Title) Rita Dam, Treasurer Date: September 28, 2011 * Print the name and title of each signing officer under his or her signature.
